             Case 6:19-cv-00889-JR          Document 24        Filed 09/17/20      Page 1 of 2




 1   D. JAMES TREE
     Attorney At Law
 2   Tree Law Offices
     3711 Englewood Avenue
 3
     Yakima, WA 98902
 4   Telephone: (509) 452-1700
     Fax: (509) 577-9109
 5
     Attorney for Plaintiff
 6

 7

 8

 9

10

11
                              IN THE UNITED STATES DISTRICT COURT

12                                FOR THE DISTRICT OF OREGON

13                                       PORTLAND DIVISION
14

15
                                                         Case No. 6: 19-CV-00889-JR
16     RUEBEN WALKER,

17               Plaintiff,
18                                                       ORDER FOR ATTORNEY FEES
       vs.
19

20      ANDREW SAUL,
        Conuuissioner of Social Security,
21

22
                 Defendant.
23

24
             I. The Commissioner is directed to pay BAJA fees in the amount of $6,128.46.
25
             2. Pursuant to Astrue v. Ratliff, 560 U.S. 586 (2010), payment of the award, after offse(of
26

27
     qualifying federal debt under the Treasury Offset Program, shall be made payable to Plaintiff and

28



     ORDERFORATTORNEYFEES 1
             Case 6:19-cv-00889-JR         Document 24        Filed 09/17/20      Page 2 of 2




 1   shall be mailed to Plaintiff's attorney, D. James Tree, 371 l Englewood Avenue, Yakima,

 2   Washington 98902.
 3
            3. If Plaintiff has no debt which qualifies for offset under the Treasury Offset Program,
 4
     payment of the entire award shall be payable directly to Mr. Tree and mailed to the address
 5
     above or, or direct deposited into the Tree Law Office account, because Plaintiff has assigned
 6

 7   any Court awarded EAJA attorney's fees to Mr. Tree.

 8

 9

10
                                                  U.S. Magistrate Judge
11   Presented by:
12
     SID. JAMES TREE, WSBA#l697
13   Attorney for Plaintiff

14
            DATED this 17 th day of September, 2020.
15

16                                                    Respectfully submitted,

17                                                    s/ D. JAMES TREE, WSBA #16976
                                                      Attorney for Plaintiff
18                                                    3711 Englewood Avenue
19                                                    Yakima, Washington 98902
                                                      Telephone: (509) 452-1700
20

21

22

23

24

25

26

27

28



     ORDER FOR ATTORNEY FEES 2
